Peters, C. J.
The question is whether the judge of the superior court for Aroostook county, has the power to set aside a verdict, and grant a new trial, in a case tried before him, when in his opinion the evidence demands it. We have no doubt that he has.
The language of § 40, c. 82, R. S., is comprehensive enough to admit such construction. "Any justice . . of a superior court” may do so. The argument on the other side of the question is that it cannot be so, because the Aroostook county court was not in existence when the statute referred to was passed, and that the extent of jurisdiction granted to the local court must be found only in the act creating it. We are not strongly impressed with this argument. The statutory provision pertaining to the subject is found in a chapter of rules regulating proceedings in courts generally, most of which are as applicable to one court of record as to another. Before the last revised statutes the provision applied specifically to superior courts in Cumberland and Kennebec counties. Acts of 1881, c. 44. But the idea of the revising committee, adopted by the legislature, was that the power better be general, and apply to present or future superior courts. There is no good reason why the Aroostook court should not possess such power while other courts have it. In fact, it is a power usually belonging to courts exercising common law jurisdiction, and the new trial was in early times granted only by the trial judge or judges. It remained so until statutory provisions supervened altering the practice. The statutes rather take from than add to the powers of a single judge in this respect. “
The historical aspect of the question in this state is fully stated in the case of State v. Hill, 48 Maine, 241. The origin of the practice of granting new trial is of extremely ancient date. Blackstone gives an interesting and satisfactory account of it. 3 Bl. Com. 387, 388; Bou. Law Dic. New trial.

Exceptions overruled.

Walton, Danforth, Virgin, Emery and Foster, JJ., concurred.